Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 1 of 12 PageID 562




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

2950 SUMMER SWAN LAND
TRUST, by Blackrock Asset
Management, LLC, as Trustee,

             Plaintiff,

v.                                               Case No: 2:21-cv-42-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee
for Indymac INDX Mortgage
Loan Trust 2007-AR1, Mortgage
Pass-Through Certificates Series
2007-AR1,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiff 2950 Summer Swan Land Trust’s (“Summer

Swan”) Motion for Remand (Doc. 14), Summer Swan’s Amended Motion for

Remand (Doc. 16), Defendant Deutsche Bank National Trust Company’s

Motion to Quash Service of Process (Doc. 20), and Summer Swan’s Motion to

Strike Untimely Hearsay Declaration and/or for Leave to Reply (Doc. 23). For




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 2 of 12 PageID 563




the following reasons, the Court grants the motion to quash, denies the motion

to remand, and denies the motion to strike.

                         PROCEDURAL BACKGROUND

       This is one of over 25 virtually identical complaints filed across Florida

against Deutsche Bank National Trust Company (“DBNTC”) by a cadre of

attorneys associated with Attorney Lee Segal.2                (Doc. 27).3     In short, the

plaintiffs in these lawsuits allege DBNTC’s prosecution of foreclosure actions

were “fraudulent, illegal, and perjurious” and rendered the rulings void. (Doc.

4 at 4). First, the plaintiffs allege DBNTC never legally owned the mortgages

it sought to foreclose.        (Id. at 5).    Second, the plaintiffs allege that the

beneficiaries of the trust holding the mortgages never authorized the

foreclosure suits. (Id.) Third, the plaintiffs allege DBNTC’s trust license had

been revoked so it was illegal for it to act as a trustee to the pooled mortgages.

(Id.) Thus, the plaintiffs allege, DBNTC engaged in a series of frauds in

attempting to collect an unlawful debt, including recording a lis pendens, in

violation of Florida’s Civil Remedies for Criminal Practices Act, Fla. Stat. §

772.101, et seq.




2 Mr. Segal signed his filings in federal court as Lior Segal, but as Lee Segal in state court.
Mr. Segal’s Florida Bar registration information lists his name as Lee Segal, as does his
admission to the Middle District of Florida.
3 This may be a significant under-estimation, as recent filings reference over 50 virtually

identical cases. (See Case No. 2:21-cv-42-SPC-NPM, Doc. 27).




                                              2
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 3 of 12 PageID 564




       The complaints in each case are fundamentally identical except for the

quintessential variables of the plaintiff and property. But these facts are

virtually irrelevant to the legal claims as currently pled.                   Indeed, the

allegations as to the supposed fraudulent behavior in each of the underlying

foreclosure actions is generalized and not case specific. Tellingly threading

these complaints together, all but one of the complaints before the

undersigned, including those ostensibly filed by attorneys other than Mr. Segal

like this one, have the same transposition typos citing non-existent Fla. Stat.

§ 772.013(1)–(4) and § 772.014, instead of correct citations to Fla. Stat. §

772.103(1)–(4) and § 772.104. (See Doc. 4 at 11).4

       But the complaints themselves are not the only similarity linking these

cases. Foreclosure actions necessarily take place in the county where the

mortgaged property is located. Nearly every lawsuit filed by Mr. Segal and his

colleagues, however, contain the same procedural oddity: they were filed in a

separate county from the underlying foreclosure action. Here, for example, the

trust property is in Orlando, Orange County, Florida. Summer Swan brought



4The undersigned has nine cases involving these claims against either DBNTC or the Bank
of New York Mellon: 2:21-cv-9-SPC-NPM, 2:21-cv-37-SPC-NPM, 2:21-cv-38-SPC-NPM, 2:21-
cv-39-SPC-NPM, 2:21-cv-40-SPC-NPM, 2:21-cv-42-SPC-NPM, 2:21-cv-47-SPC-NPM, 2:21-cv-
66-SPC-NPM, and 2:21-cv-80-SPC-NPM. Seven have transposition errors as to § 772.103.
Eight have transposition errors as to § 772.104. The only complaint that contains multiple
counts, Case 2:21-cv-47-SPC-NPM, is not internally consistent as to its transposition errors,
with Count 1 citing § 772.103 and § 772.104, Count 2 citing § 772.013 and § 772.014, and
Count 3 citing § 772.103 and § 772.014. Only one case, 2:21-cv-80-SPC-NPM, appears to
correctly cite the statutes invoked.




                                             3
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 4 of 12 PageID 565




this fraud action related to the Orange County foreclosure not in Orange

County, however, but half a state away in rural DeSoto County, Florida.

       Another pronounced procedural oddity linking these lawsuits is this

matter before the Court: service of process. Summer Swan sued in DeSoto

County 12th Judicial Circuit Court on October 22, 2020. Summer Swan served

her complaint and summons on “CT CORP” at 28 Liberty Street in New York

on October 23, 2020. (Doc. 20-1). The process server, Michael Levey, included

on the affidavit of service:

       Per security desk personell [sic] who presented directions for new
       alternative address, the respondent Deutsche Bank of 60 Wall
       Street NY NY has directions to continue to serve process at CT
       Corp 28 Liberty Street NY NY 10005 as no one currently is present
       in the building who is authorized to accept legal papers. As of
       10/16/2020 he does not know when this method will revert to the
       original service address.

(Id.) On October 26, 2020, CT Corporation System (“CT”) sent a letter to Mr.

Segal indicating that CT was not the registered agent of DBNTC and would be

unable to forward the complaint and summons purportedly served by Levey.

(Doc. 20-2).5

       Summer Swan sought and received default in state court. (Doc. 1-3 at

1). Summer Swan then moved for summary judgment after default. (Id.) It




5CT had sent Mr. Segal at least 21 letters indicating the same—that CT is not the registered
agent for DBNTC and could not accept service on its behalf—between July 15 and October
27, 2020. (Doc. 20-5).




                                             4
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 5 of 12 PageID 566




was granted on December 17, 2020 in the amount of $1,323,156.00. (Id.; Doc.

14 at 4). DBNTC appeared on January 13, 2021, moving to quash service.

(Doc. 1-3 at 1). DBNTC then removed the matter to federal court based on

diversity jurisdiction on January 15, 2021. (Doc. 1).

                           MOTION TO REMAND

      Multiple motions are before the Court, but Summer Swan’s motion to

remand must be addressed first given it implicates the Court’s jurisdiction.

See Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999)

(“[A] federal court must remand for lack of subject matter jurisdiction

notwithstanding the presence of other motions pending before the court.”).

Summer Swan argues that DBNTC’s notice of removal was untimely because

its complaint was served on October 23, 2020, but removal was not effected

until January 15, 2021, well beyond the 30-day time limit. DBNTC responds

that removal was timely because the complaint has never been properly served

and notice of removal was filed shortly after DBNTC first learned of this case.

      A notice of removal “shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b)(1).      A “defendant’s time to remove is triggered by

simultaneous service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from service of the




                                        5
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 6 of 12 PageID 567




summons, but not by mere receipt of the complaint unattended by any formal

service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-

48 (1999). “Even where a defendant has actual notice of the filing of a suit,

service of process is ineffective where it does not comply with the rules of

service.” Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762, 764 (11th Cir.

2019) (per curiam). “In actions removed from state court, the sufficiency of

service of process prior to removal is determined by the law of the state from

which the action was removed.” Rentz v. Swift Transp. Co., Inc., 185 F.R.D.

693, 696 (M.D. Ga. 1998); Usatorres v. Marina Mercante Nicaraguenses, S.A.,

768 F.2d 1285, 1286 n.1 (11th Cir. 1985).

      Here, the parties cannot reasonably dispute that DBNTC’s notice of

removal was untimely if service was proper, and timely if service was

improper.   Thus, resolution of the motion to remand turns entirely on

resolution of DBNTC’s motion to quash.

                            MOTION TO QUASH

      Florida law sets specific requirements for serving financial institutions.

Fla. Stat. § 48.092. Financial institutions may designate a registered agent for

service of process within the state, but it is not required.        Fla. Stat. §

655.0201(2). If the financial institution has no registered agent, “service may

be made to any officer, director, or business agent of the financial institution




                                       6
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 7 of 12 PageID 568




at its principal place of business or at any other branch, office, or place of

business in the state.” Fla. Stat. § 655.0201(3)(a).

      DBNTC is a national banking organization formed under the laws of the

United States and is authorized by the United States Department of Treasury

to transact in the business of banking and to act as a fiduciary. (Doc. 20-4).

DBNTC’s main office is in Los Angeles, California and its primary trust

operations office is in Santa Ana, California. (Doc. 20-3 at 3; see Doc. 20-4).6

DBNTC does not have a branch, office, or place of business in Florida. (Doc.

20-3 at 3). Like many Deutsche Bank-affiliated entities (see Doc. 8-1 at 1; Doc.

9-1 at 1), DBNTC maintained an office at 60 Wall Street to accept service at

that address but has not done so since March 2020 due to the COVID-19

pandemic, (Doc. 22-1 at 4).

      Since DBNTC has no registered agent, branch, office, or place of business

in Florida, Summer Swan must have served DBNTC in California to comply

with Florida’s law of service. Summer Swan asserts it first sought to serve

Deutsche Bank at 60 Wall Street, New York, NY, but was instructed to serve

CT at 28 Liberty Street, New York, NY. This is where the defect in Summer

Swan’s service begins.        Summer Swan equated DBNTC—Deutsche Bank



6 A cursory search on the United States Securities and Exchange Commission’s website
confirms that DBNTC is located in California. U.S. Sec. and Exch. Comm’n, Deutsche Bank
National    Trust    Co    CIK#:      0001020242,       https://www.sec.gov/cgi-bin/browse-
edgar?CIK=1020242 (last accessed March 1, 2021).




                                            7
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 8 of 12 PageID 569




National Trust Company—with Deutsche Bank. Regardless of the connection

between these two entities (see Doc. 11) (corporate disclosure statement),

Summer Swan has not proved that service upon some other Deutsche Bank

entity effectuates valid service upon DBNTC.       See Amtrust N. Am. v.

Sennebogen Maschinenfabrij GmbH, 2020 WL 5441407, at *11 (M.D. Fla. Aug.

25, 2020) (summons for lawsuit against German company Sennebogen GmbH

served upon its American affiliate, Sennebogen LLC, was ineffectual), R&R

adopted by 2020 WL 5423203, at *1 (M.D. Fla. Sept. 10, 2020). Nor can

Summer Swan prove that attempted service upon Deutsche Bank’s purported

agent, CT, renders valid service upon the separate and distinct entity of

DBNTC.

      Summer Swan seeks to save its service defect by arguing about the pre-

and post-COVID-19 service norms at 60 Wall Street. Levey is familiar with

serving “various Deutsche Bank entities” at 60 Wall Street. (Doc. 8-1 at 1).

Before the COVID-19 pandemic, Levey and his agents would approach the

security desk for service, then the security personnel would contact the

appropriate Deutsche Bank employee who came to the lobby to accept service.

(Id. at 2). When the COVID-19 pandemic began, 60 Wall Street became vacant

and, at some point, a paper sign was taped up that read: “Please direct all

service to: . . . CT Corporation System Registered Agent, 28 Liberty Street.”

(Id. at 2, 6-9). This paper sign was updated in early December 2020 to read:




                                      8
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 9 of 12 PageID 570




“Please direct all Deutsche Bank service EXCEPT for service [on] Deutsche

Bank National Trust Company to: . . . CT Corporation.” (Id. at 5, 10). But this

misses the mark. Florida law requires service upon DBNTC in California.

That DBNTC accepted service at 60 Wall Street before March 2020 as a

courtesy does not codify a change to statutes governing service. Moreover,

DBNTC had not designated CT as its registered agent (Doc. 20-3 at 3-4), and,

given the many identical lawsuits handled by Summer Swan’s attorney and

his colleagues, Summer Swan had ample notice that CT was not a registered

agent of DBNTC and could not accept service on its behalf. Service here was

defective and must be quashed.

      Florida’s service statutes are strictly enforced. Shurman v. Atl. Mortg.

& Inv. Corp., 795 So. 2d 952, 954 (Fla. 2001). If a party fails to comply with

Florida’s service requirements, subsequent judgments are voidable. Floyd v.

Fed. Nat’l Mortg. Ass’n, 704 So. 2d 1110, 1112 (Fla. Dist. Ct. App. 1998).

DBNTC was never served. Instead, Summer Swan served a purported agent

of a non-party. This service is so defective that it amounted to no notice

whatsoever to DBNTC of the proceedings. The improper service necessitates

a finding of good cause to void the default judgment. Id.; Fed. R. Civ. P. 55(c)

(permitting court to set aside entry of default for good cause). The irony here

is palpable: Summer Swan failed to appreciate the separate corporate

identities of DBNTC and Deutsche Bank where its complaint asserts a blurring




                                       9
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 10 of 12 PageID 571




 of mortgage owners and mortgage servicers caused its damages.           The

 continued, knowingly invalid service on non-party, non-agent CT of lawsuits

 against DBNTC followed by default judgments in state court has the same

 stink of fraud-upon-the-court that the numerous plaintiffs allege was

 perpetrated upon them. Summer Swan will not be afforded a set of rules apart

 from DBNTC.

       Because the Court finds service was defective here, it follows that

 DBNTC’s removal to federal court was timely. DBNTC learned of the lawsuit

 and promptly removed it within the 30-day time limit. Summer Swan’s motion

 to remand is denied.

                           MOTION TO STRIKE

       Summer Swan moves to strike the Declaration of Ronaldo Reyes (Doc.

 22-1) as untimely. The declaration was attached to DBNTC’s response to

 Summer Swan’s motion to remand.

       Summer Swan first argues the declaration should be stricken because it

 was not filed alongside DBNTC’s motion to quash. Summer Swan’s argument

 lacks merit. As discussed, the motion to remand and the motion to quash are

 intertwined and resolution of one requires consideration of the other. The

 Court will not strike an affidavit because it was filed with DBNTC’s

 memorandum opposing Summer Swan’s motion to remand rather than with

 DBNTC’s motion to quash. Summer Swan then argues that the declaration




                                      10
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 11 of 12 PageID 572




 contains hearsay because Reyes signed it and it was notarized in California

 where he works, rather than in New York where the service efforts took place.

 Reyes’ declaration is signed in his capacity as Vice President of DBNTC and

 provides sufficient foundation for his knowledge of DBNTC’s operations.

 Summer Swan’s argument fails.

       Finally, Summer Swan asks for leave to respond should the Court deny

 its motion to strike. This request is denied. Motion practice is not a barter

 system. Summer Swan’s strategic choice of responding to DBNTC’s motion to

 quash with its own motion to strike rather than submitting full substantive

 briefing is its to make. The deadline to respond has now passed. The motion

 to strike contains ample argument responding to DBNTC’s motion to quash.

 The Court will not provide multiple opportunities to brief the same motion.

                               CONCLUSION

       Service here was defective and DBNTC received no notice of the lawsuit.

 As soon as DBNTC learned of the state court proceeding, it appeared and

 removed this matter to federal court.       That removal was timely and

 appropriate. Until Summer Swan serves DBNTC, the Court lacks jurisdiction

 over it. The Court will allow 30 days for Summer Swan to properly serve

 DBNTC.    Given the service irregularities in this lawsuit and the related

 lawsuits, if Summer Swan fails to effectuate service, the Court will dismiss

 this matter with prejudice.




                                      11
Case 2:21-cv-00042-SPC-NPM Document 31 Filed 03/01/21 Page 12 of 12 PageID 573




       Accordingly, it is now ORDERED:

       Defendant Deutsche Bank National Trust Company’s Motion to Quash

 Service of Process and Vacate Clerk’s Default (Doc. 20) is GRANTED. Service

 is QUASHED and the default entered against Deutsche Bank National Trust

 Company in state court is VACATED.

       Plaintiff 2950 Summer Swan Land Trust’s Motion for Remand (Doc. 14)

 and Amended Motion for Remand (Doc. 16) are DENIED.

       Plaintiff 2950 Summer Swan Land Trust’s Motion to Strike Untimely

 Hearsay Declaration and/or for Leave to Reply (Doc. 23) is DENIED.

       Plaintiff 2950 Summer Swan Land Trust must serve Defendant

 Deutsche Bank National Trust Company within 30 days of this Order. Failure

 to comply will result in the Court dismissing this matter with prejudice.

       DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




 Copies: All Parties of Record




                                       12
